Memorandum. The order of the Appellate Division should be affirmed.
We reject defendant’s contention, pressed with respect to *863each of the four counts on which he was convicted, that the evidence was insufficient as a matter of law. We have considered defendant’s other assertions of error and find them to be without merit. Specifically, we hold that defendant was not entitled to a separate, explicit charge that among the essential elements of the crime of criminal contempt in the first degree, which the prosecution was required to establish to obtain a conviction, was an intent on defendant’s part to obstruct the Grand Jury investigation (Penal Law, § 215.51). We also note that in consequence of his failure to raise any claim of illegal wiretapping before the Grand Jury, defendant was precluded from raising it thereafter. (Cf. People v Gentile, 39 NY2d 779; People v Breindel, 35 NY2d 928.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.